Exhibit 10.1

 

$1,000,000,000

 

ANTERO RESOURCES FINANCE CORPORATION

 

5.375% Senior Notes due 2021

 

Purchase Agreement

 

October 24, 2013

 

J.P. Morgan Securities LLC

As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

Ladies and Gentlemen:

 

Antero Resources Finance Corporation, a Delaware corporation (the “Company”) and
a wholly owned subsidiary of Antero Resources Corporation, a Delaware
corporation (the “Parent”), proposes to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you
are acting as representative (the “Representative”), $1,000,000,000 aggregate
principal amount of its 5.375% Senior Notes due 2021 (the “Securities”).  The
Securities will be issued pursuant to an Indenture (the “Indenture”), to be
dated as of the Closing Date (as defined below), among the Company, the Parent,
the other guarantors listed in Schedule 2 hereto (together with the Parent, the
“Guarantors”) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), and will be guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”).  The Company and the Guarantors are referred to
collectively herein as the “Antero Entities.”

 

The Securities will be sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption from registration thereunder.  The Antero Entities have prepared a
preliminary offering memorandum dated October 24, 2013 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”).  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

--------------------------------------------------------------------------------


 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Antero Entities prepared the following information (collectively,
the “Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below), substantially in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Antero Entities will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

 

The Antero Entities hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities. 
The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount thereof plus accrued interest, if any,
from November 5, 2013 to the Closing Date.  The Company will not be obligated to
deliver any of the Securities except upon payment for all the Securities to be
purchased as provided herein.

 

(a)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents and warrants to, and agrees with, the Company that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act;

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell the Securities as
part of its initial offering except within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; and

 

(iv)                              it has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities as part
of its initial offering except outside of the United States in accordance with
the restrictions set forth in Annex D hereto.

 

(b)                                 Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections

 

2

--------------------------------------------------------------------------------


 

6(f) and 6(g), counsel for the Company and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (a) above (including Annex D hereto), and
each Initial Purchaser hereby consents to such reliance.

 

(c)                                  The Company acknowledges and agrees that
the Initial Purchasers may offer and sell Securities to or through any affiliate
of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

 

(d)                                 The Antero Entities acknowledge and agree
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Antero Entities with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or fiduciary to, or an
agent of, the Antero Entities or any other person.  Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction.  The Antero Entities shall consult with
their own advisors concerning such matters and shall be responsible for making
their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto.  Any review by the Representative or any
Initial Purchaser of the Company, the Guarantors and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantors or any other person.

 

2.                                      Payment and Delivery.  Payment for and
delivery of the Securities will be made at the offices of Vinson & Elkins
L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002 at 10:00 A.M., New
York City time, on November 5, 2013, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

(a)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Company.

 

3.                                      Representations and Warranties of the
Antero Entities.  The Antero Entities jointly and severally represent and
warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Antero Entities make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, which information is specified in the last sentence of
Section 7(b).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Additional Written Communications.  The
Antero Entities (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Antero Entities or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Antero Entities make no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication, which
information is specified in the last sentence of Section 7(b).

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission thereunder, as
applicable, and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(d)                                 Financial Statements.  The financial
statements and the related notes and supporting schedules thereto included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly the consolidated financial position of the
Parent and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles accepted in the United States applied on a consistent
basis throughout the periods covered thereby, except to the extent disclosed
therein.  The other financial information included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Parent and its subsidiaries and
presents fairly in all material respects the information shown thereby.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any change in the capital stock or long-term debt of the Parent or any
of its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Parent or any of its subsidiaries on any
class of equity interests, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position or results of operations of the
Parent and its subsidiaries taken as a whole; (ii) neither the Parent nor any of
its subsidiaries has entered into any transaction or agreement

 

4

--------------------------------------------------------------------------------


 

that is material to the Parent and its subsidiaries taken as a whole or incurred
any liability or obligation, direct or contingent, that is material to the
Parent and its subsidiaries taken as a whole; (iii) neither the Parent nor any
of its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority; and (iv) neither the Parent nor any of
its subsidiaries has issued or granted any securities, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.

 

(f)                                   Organization and Good Standing.  The
Parent and each of its subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, (A) have a material adverse effect on the
business, properties, management, financial position or results of operations of
the Parent and its subsidiaries taken as a whole or (B) materially impair the
ability of the Antero Entities to perform their respective obligations under the
Transaction Documents (as defined below) (a “Material Adverse Effect”).  The
Parent does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Schedule 3 to
this Agreement.

 

(g)                                  Capitalization.  The Parent has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading “Capitalization”; and all of the
outstanding shares of capital stock or other equity interests of each subsidiary
of the Parent have been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Parent, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party (“Liens”), except as described
in each of the Time of Sale Information and the Offering Memorandum.

 

(h)                                 Due Authorization.  Each of the Antero
Entities has or had, as applicable, full right, power and authority to execute
and deliver, as applicable, this Agreement, the Securities, the Indenture
(including each Guarantee of each of the Guarantors set forth therein), the
Exchange Securities (including the related Guarantees), and the Registration
Rights Agreement (collectively, the “Transaction Documents”) and to perform
their respective obligations hereunder and thereunder.

 

(i)                                     The Indenture.  The Indenture has been
duly authorized by each of the Antero Entities and, when duly executed and
delivered, will constitute a valid and legally binding agreement of each of the
Antero Entities enforceable against each of the Antero Entities in accordance
with its terms, except as enforceability may be limited (A) by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) by public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”).

 

(j)                                    The Securities and the Guarantees.  The
Securities have been duly authorized for issuance and sale by the Company
pursuant to this Agreement and the Indenture and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly

 

5

--------------------------------------------------------------------------------


 

authorized for issuance by each of the Guarantors pursuant to this Agreement and
the Indenture and, when the Securities have been duly executed, authenticated,
issued and delivered as provided in the Indenture and paid for as provided
herein, will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(k)                                 The Exchange Securities.  On the Closing
Date, the Exchange Securities (including the related Guarantees) will have been
duly authorized for issuance by each of the Antero Entities and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and each of the Guarantors, as guarantor, enforceable against each of
the Antero Entities in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(l)                                     Purchase and Registration Rights
Agreements.  This Agreement has been duly authorized, executed and delivered by
each of the Antero Entities; and the Registration Rights Agreement has been duly
authorized by each of the Antero Entities and on the Closing Date will be duly
executed and delivered by each of the Antero Entities and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, the
Registration Rights Agreement will constitute a valid and legally binding
agreement of each of the Antero Entities enforceable against each of the Antero
Entities in accordance with its terms, except as enforceability may be limited
by the Enforceability Exceptions.

 

(m)                             Descriptions of the Transaction Documents.  Each
Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(n)                                 No Violation or Default.  Neither the Parent
nor any of its subsidiaries is (i) in violation of its charter or bylaws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Parent or any of its subsidiaries is a party or by which
the Parent or any of its subsidiaries is bound or to which any of the property
or assets of the Parent or any of its subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority; except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(o)                                 No Conflicts.  The execution, delivery and
performance by each of the Antero Entities of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
related Guarantees) and compliance by each of the Antero Entities with the terms
thereof, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in each of the Time of Sale Information and
the Offering Memorandum and the consummation of the transactions contemplated by
the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien upon any property or assets
of the Parent or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement, license, lease or other agreement or instrument
to which the Parent or any of its subsidiaries is a party or by which the Parent
or any of its subsidiaries is bound or to which any of the property, right or
assets of the Parent or any of its subsidiaries is subject, (ii) result in any
violation of the provisions of the charter or bylaws or similar organizational
documents of the Parent or any of its subsidiaries or (iii) result in any
violation of any law or statute or any judgment, order, decree, rule or
regulation of any court or arbitrator or governmental or regulatory

 

6

--------------------------------------------------------------------------------


 

authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(p)                                 No Consents.  No consent, approval,
authorization or order of, or filing, registration or qualification (“consent”)
of or with any court or arbitrator or governmental or regulatory authority is
required for (i) the execution, delivery and performance by each of the Antero
Entities of each of the Transaction Documents to which each is a party, (ii) the
issuance and sale of the Securities (including the related Guarantees) and
compliance by each of the Antero Entities with the terms thereof, (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum, and (iv) the consummation of the transactions contemplated by the
Transaction Documents, except (A) such as have been, or prior to the Closing
Date, will be, obtained or made, (B) for such consents as may be required
(1) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers and (2) with respect to the
Exchange Securities (including the related Guarantees), under the Securities
Act, the Trust Indenture Act of 1939, as amended, and applicable state
securities laws as contemplated by the Registration Rights Agreement and (C) for
such consents which, if not obtained or made, would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(q)                                 Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Parent or any of its subsidiaries is or may be a party or
to which any property, right or asset of the Parent or any of its subsidiaries
is or may be the subject that, individually or in the aggregate, if determined
adversely to the Parent or any of its subsidiaries, could reasonably be expected
to have a Material Adverse Effect; and to the knowledge of the Antero Entities,
no such investigations, actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or by others.

 

(r)                                    Independent Accountants.  KPMG LLP, which
has certified certain financial statements of the Parent and its subsidiaries,
is an independent public accounting firm with respect to the Parent and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(s)                                   Reserve Data.  The oil and natural gas
reserve estimates of the Parent and its subsidiaries as of June 30, 2013 and as
of December 31, 2010, 2011 and 2012 contained or incorporated by reference in
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum are derived from reports that have been audited (or, in the
case of the estimates as of December 31, 2010, prepared) by either (a) DeGolyer
and MacNaughton or (b) Ryder Scott Company, L.P., as set forth and to the extent
indicated therein; and such estimates fairly reflect, in all material respects,
the oil and natural gas reserves of the Parent and its subsidiaries, at the
dates indicated therein and are in accordance, in all material respects, with
Commission rules and guidelines that are currently in effect for oil and gas
producing companies applied on a consistent basis throughout the periods
covered.

 

(t)                                    Independent Petroleum Engineers.  Each of
DeGolyer and MacNaughton and Ryder Scott Company, L.P. have represented to the
Parent that they are, and the Parent believes them to be, independent petroleum
engineers with respect to the Parent and its subsidiaries for the periods set
forth in the Time of Sale Information and the Offering Memorandum.

 

(u)                                 Title to Real and Personal Property.  The
Parent and its subsidiaries have good and marketable title to, or have valid
rights to lease or otherwise use, all items of real property and personal
property that are material to the respective businesses of the Parent and its
subsidiaries, in each case free and clear of all Liens except those that (i) do
not materially interfere with the use made and

 

7

--------------------------------------------------------------------------------


 

proposed to be made of such property by the Parent and its subsidiaries or
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.

 

(v)                                 Title to Intellectual Property.  The Parent
and its subsidiaries own or possess adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Parent or any of
its subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Parent or any of its subsidiaries, on the other hand,
that would be required by the Securities Act to be described in a registration
statement on Form S-1 to be filed with the Commission and that is not so
described in each of the Time of Sale Information and the Offering Memorandum.

 

(x)                                 Investment Company Act.  Neither the Parent
nor any of its subsidiaries is, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”) or (ii) a “business development company” (as defined
in Section 2(a)(48) of the Investment Company Act).

 

(y)                                 Taxes.  The Parent and its subsidiaries have
paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum or
as would not, individually or in the aggregate, have a Material Adverse Effect,
there is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Parent or any of its subsidiaries or any of their
respective properties or assets.

 

(z)                                  Licenses and Permits.  The Parent and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities (“Permits”) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in each of the Time of Sale Information and the Offering Memorandum, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, neither the Parent nor
any of its subsidiaries has received notice of any revocation or modification of
any such Permit or has any reason to believe that any such Permit will not be
renewed in the ordinary course.

 

(aa)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Parent or any of its subsidiaries exists or, to
the knowledge of the Parent, is contemplated or threatened, and the Parent is
not aware of any existing or imminent labor disturbance by, or dispute with, the
employees of any of the Parent’s or any of its subsidiaries’ contractors, except
as could not be reasonably expected to have a Material Adverse Effect.

 

(bb)                          Compliance With Environmental Laws.  Except as
described in each of the Time of Sale Information and the Offering Memorandum:
(i) the Parent and its subsidiaries (x) are and, during the relevant time
periods specified in all applicable statutes of limitations, have been in
compliance with

 

8

--------------------------------------------------------------------------------


 

all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety (to the extent such human health or safety protection is related to
exposure to hazardous or toxic substances or wastes, pollutants or
contaminants), the environment, natural resources, hazardous or toxic substances
or wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received any written notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Parent or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and
(iii) there are no proceedings that are pending or, to the knowledge of the
Antero Entities, threatened against the Parent or any of its subsidiaries under
any Environmental Laws in which a governmental authority is also a party, other
than such proceedings regarding which it is reasonably believed no monetary
sanctions of $100,000 or more will be imposed.

 

(cc)                            Compliance With ERISA.  Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and its affiliates has been maintained in compliance in
all material respects with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including, but not limited to, ERISA
and the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption, and transactions which,
individually or in the aggregate, would not have a Material Adverse Effect, and
no such plan is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA; and neither the Company nor any of its subsidiaries has
any reasonable expectation of incurring any liabilities under Title IV of ERISA.

 

(dd)                          Disclosure Controls.  The Parent and its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Parent and its subsidiaries in
reports that the Parent files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Parent’s
management, including its principal executive officer(s) and principal financial
officer(s), as appropriate to allow timely decisions regarding required
disclosure to be made.  The Parent and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 15d-15(b) of the Exchange Act.

 

(ee)                            Accounting Controls.  The Parent and its
subsidiaries maintain systems of “internal control over financial reporting” (as
such term is defined in Rule 15d-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Parent’s principal executive officer(s) and principal
financial officer(s), to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of the
Parent’s

 

9

--------------------------------------------------------------------------------


 

consolidated financial statements in conformity with U.S. generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) interactive data in eXtensible Business
Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.  As of the date of the most recent balance sheet of the
Parent and its consolidated subsidiaries reviewed or audited by KPMG LLP, there
were no material weaknesses or significant deficiencies in the Parent’s internal
controls.

 

(ff)                              Insurance.  The Parent and its subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, which insurance is in reasonable amounts and insures against such
losses and risks as are reasonably adequate to protect the Parent and its
subsidiaries and their respective businesses; and neither the Parent nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

(gg)                            No Unlawful Payments.  Neither the Parent nor
any of its subsidiaries nor, to the knowledge of each of the Antero Entities,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Parent or any of its subsidiaries, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; (iv) violated or is in violation of any
provision of the Bribery Act 2010 of the United Kingdom; or (v) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(hh)                          Compliance with Money Laundering Laws.  The
operations of the Parent and its subsidiaries are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Parent or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Parent, threatened.

 

(ii)                                  OFAC.  None of the Parent, any of its
subsidiaries or, to the knowledge of the Parent, any director, officer, agent,
employee or affiliate of the Parent or any of its subsidiaries is currently the
subject or the target of any sanctions (“Sanctions”) administered or enforced by
the U.S. Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), and none of the Antero Entities will directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund any activities of or business with any
person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or (ii) in any other manner that will result in a
violation by any person (including any person participating in the transaction,
whether as initial purchaser, advisor, investor or otherwise) of Sanctions.

 

10

--------------------------------------------------------------------------------


 

(jj)                                Solvency.  On and immediately after the
Closing Date, the Parent and its subsidiaries (after giving effect to the
issuance of the Securities and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent.  As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Parent and its
subsidiaries are not less than the total amount required to pay the liabilities
of the Parent and its subsidiaries on their total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Parent and its subsidiaries are able to realize upon their assets and pay their
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, the Parent
and its subsidiaries are not incurring debts or liabilities beyond their ability
to pay as such debts and liabilities mature; and (iv) the Parent and its
subsidiaries are not a defendant in any civil action that would result in a
judgment that the Parent and its subsidiaries are or would become unable to
satisfy.

 

(kk)                          No Restrictions on Subsidiaries.  Except as
disclosed in the Time of Sale Information and the Offering Memorandum, no
subsidiary of the Parent is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Parent, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Parent any loans or advances to
such subsidiary from the Parent or from transferring any of such subsidiary’s
properties or assets to the Parent or any other subsidiary of the Parent.

 

(ll)                                  No Broker’s Fees.  Neither the Parent nor
any of its subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against any of them or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

(mm)                  Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(nn)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

(oo)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

11

--------------------------------------------------------------------------------


 

(pp)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex D hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(qq)                          No Stabilization.  Neither the Company nor any of
the Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(rr)                                Statistical and Market Data.  Nothing has
come to the attention of the Company that has caused the Company to believe that
the statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.

 

(ss)                              Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith applicable to the Company, including Section 402 related to
loans and Sections 302 and 906 related to certifications.

 

Any certificate signed by any officer of an Antero Entity and delivered to the
Representatives or counsel for the Initial Purchasers in connection with this
Agreement or the consummation of the transactions contemplated hereby shall be
deemed a representation and warranty by such Antero Entity, as to matters
covered thereby, to each Initial Purchaser.

 

4.                                      Further Agreements of the Antero
Entities.  Each of the Antero Entities jointly and severally covenants and
agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Antero Entities will furnish to the Representative
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will as soon as practicable notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation, limited
partnership, limited liability company or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any

 

13

--------------------------------------------------------------------------------


 

general consent to service of process in any such jurisdiction or (iii) subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, each of the Antero Entities will not, without the prior written consent
of the Representative, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, each of the Antero Entities will,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D without the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  Neither the Company nor
any of the Guarantors will take, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains either (A) no “issuer information” (as defined in Rule 433(h)(2)

 

14

--------------------------------------------------------------------------------


 

under the Securities Act) or (B) “issuer information” that was included
(including through incorporation by reference) in the Time of Sale Information
or the Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by each of the
Antero Entities of their respective covenants and other obligations hereunder
and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Antero Entities contained herein shall be
true and correct on the date hereof and on and as of the Closing Date; and the
statements of the Company, the Guarantors and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Parent
or any of its subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Parent or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto), the effect
of which, in the judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of the Company and of each Guarantor who has specific knowledge of the
Company’s or such Guarantor’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct, (ii) confirming that the other representations and warranties of
the Antero Entities in this Agreement are true and correct and that the Antero
Entities have complied with all agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, KPMG LLP shall have furnished to the
Representative, at the request of the Parent, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and

 

15

--------------------------------------------------------------------------------


 

the Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Antero Entities.  Vinson & Elkins L.L.P., counsel for the Antero Entities,
shall have furnished to the Representative, at the request of the Company, their
written opinion and 10b-5 statement, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex C hereto.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel for
the Initial Purchasers, with respect to such matters as the Representative may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(h)                                 Reserve Letters.  On the date of this
Agreement and on the Closing Date, as the case may be, each of DeGolyer and
MacNaughton and Ryder Scott Company, L.P. shall have furnished to the
Representative, at the request of the Parent, reserve report confirmation
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in such letters to underwriters with respect to the reserve and other
operational information contained in the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees.

 

(j)                                    Registration Rights Agreement.  The
Initial Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of each of the Antero Entities.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
Company, each of the Guarantors and the Trustee, and the Global Note shall have
been duly executed and delivered by a duly authorized officer of the Company and
duly authenticated by the Trustee.

 

(m)                             CFO’s Certificate.  At the time of execution of
this Agreement, the Representative shall have received from the chief financial
officer of the Parent a certificate, in form and substance reasonably
satisfactory to the Representative (the “Initial CFO Certificate”), containing
statements with respect to certain financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum.  At the Closing Date, the Representative shall have
received from the chief financial officer of the Parent a certificate (the
“Bring-Down CFO Certificate”) (i) stating, as of the date of the Bring-Down CFO
Certificate (or, with respect to matters involving changes or developments since
the respective dates as of which specified financial information is given in the
Offering Memorandum, as of a date not more than three days prior to the date of
the Bring-Down CFO Certificate), the conclusions and findings of the chief
financial officer with respect to the

 

16

--------------------------------------------------------------------------------


 

financial information and other matters covered by the Initial CFO Certificate
and (ii) confirming in all material respects the conclusions and findings set
forth in the Initial CFO Certificate.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date, the Antero Entities shall have furnished to the Representative
such further certificates and documents as the Representative may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Antero Entities jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, selling agents, directors and
officers and each person, if any, who controls such Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

 

(b)                                 Indemnification of the Antero Entities. 
Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Antero Entities, each of their respective directors and
officers and each person, if any, who controls any of the Antero Entities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the second and third sentences of
the third paragraph and the paragraph regarding overallotment, stabilization
transactions and syndicate covering transactions under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive

 

17

--------------------------------------------------------------------------------


 

rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above.  If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, selling agents,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Antero Entities, their respective directors and officers and any
control persons of the Antero Entities shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Antero Entities on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Antero
Entities on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Antero Entities on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.

 

18

--------------------------------------------------------------------------------


 

The relative fault of the Antero Entities on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange or the over-the-counter
market; (ii) trading of any securities issued or guaranteed by the Company or
any of the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  If, on
the Closing Date, any Initial Purchaser defaults on its obligation to purchase
the Securities that it has agreed to purchase hereunder, the non-defaulting
Initial Purchasers may in their discretion arrange for the purchase of such
Securities by other persons satisfactory to the Company on the terms contained
in this Agreement.  If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Securities, then the Company shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Securities on such terms.  If other persons
become obligated or agree to purchase the Securities of a defaulting Initial
Purchaser, either the non-defaulting Initial Purchasers or the Company may
postpone the Closing Date for up to five full business days in order to effect
any changes that in the opinion of counsel for the Company or counsel for the
Initial Purchasers may be necessary in the Time of Sale Information, the
Offering Memorandum or in any other document or arrangement, and the Company
agrees to promptly prepare any

 

19

--------------------------------------------------------------------------------


 

amendment or supplement to the Time of Sale Information or the Offering
Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 

(a)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company shall have the right to require
each non-defaulting Initial Purchaser to purchase the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that each of the Antero Entities will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

 

(c)                                  Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Antero Entities
or any non-defaulting Initial Purchaser for damages caused by its default.

 

10.                               Payment of Expenses.  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, each of the Antero Entities jointly and severally agree to pay or
cause to be paid all costs and expenses incident to the performance of their
respective obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel, independent accountants and independent reserve engineers; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.

 

(a)                                 If (i) this Agreement is terminated pursuant
to Section 8(ii), (ii) the Company for any reason fails to tender the Securities
for delivery to the Initial Purchasers or (iii) the Initial Purchasers

 

20

--------------------------------------------------------------------------------


 

decline to purchase the Securities for any other reason permitted under this
Agreement, each of the Antero Entities jointly and severally agree to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any controlling persons referred to
herein, and the affiliates, officers and directors of each Initial Purchaser
referred to in Section 7 hereof.  Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein. 
No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Guarantors or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (d) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

 

14.                               Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

 

15.                               Miscellaneous.  Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
J.P. Morgan Securities LLC on behalf of the Initial Purchasers, and any such
action taken by J.P. Morgan Securities LLC shall be binding upon the Initial
Purchasers.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179 (fax: (917)-456-3534); Attention: Catherine O’Donnell, with a copy
(which shall not constitute notice) to: Ryan J. Maierson, Esq., Latham & Watkins
LLP, 811 Main Street, Houston, Texas 77002 (fax: (713) 546-5401).  Notices to
the Antero Entities shall be given to them at 1625 17 Street, Denver, Colorado
80202, (fax: (303) 357-7299); Attention: Glen C. Warren, Jr., with a copy (which
shall not constitute notice) to: William Matthew Strock, Esq., Vinson & Elkins,
L.L.P., First City Tower, 1001 Fannin Street, Suite 2500, Houston, TX
77002-6760, (fax: (713) 615-5650).

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ANTERO RESOURCES FINANCE CORPORATION

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

Guarantors:

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

ANTERO RESOURCES BLUESTONE LLC

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

ANTERO RESOURCES MIDSTREAM LLC

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

--------------------------------------------------------------------------------


 

Accepted: October 24, 2013

 

 

 

J.P. MORGAN SECURITIES LLC

 

 

 

For itself and on behalf of the

 

several Initial Purchasers listed

 

in Schedule 1 hereto.

 

 

 

By

/s/ Catherine O’Donnell

 

 

Authorized Signatory

 

 

Catherine O’Donnell

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities LLC

 

$

360,000,000

 

Wells Fargo Securities, LLC

 

140,000,000

 

Barclays Capital Inc.

 

90,000,000

 

Capital One Securities, Inc.

 

90,000,000

 

Credit Agricole Securities (USA) Inc.

 

90,000,000

 

BMO Capital Markets Corp.

 

35,000,000

 

Citigroup Global Markets Inc.

 

35,000,000

 

Credit Suisse Securities (USA) LLC

 

35,000,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

35,000,000

 

Comerica Securities, Inc.

 

17,500,000

 

TD Securities (USA) LLC

 

17,500,000

 

U.S. Bancorp Investments, Inc.

 

17,500,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

12,500,000

 

Fifth Third Securities, Inc.

 

12,500,000

 

KeyBanc Capital Markets Inc.

 

12,500,000

 

Total

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors (Other than the Parent)

 

Antero Resources Bluestone LLC

Antero Resources Midstream LLC

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries of the Parent

 

Entity Name

 

Jurisdiction of Incorporation or Formation

Antero Resources Finance Corporation

 

Delaware

Antero Resources Bluestone LLC

 

Delaware

Antero Resources Midstream LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

a.                                      Additional Time of Sale Information

 

1.                                      Term sheet containing the terms of the
Securities, substantially in the form of Annex B.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Pricing Term Sheet dated October 24, 2013

to Preliminary Offering Memorandum dated October 24, 2013

Strictly Confidential

 

Antero Resources Finance Corporation

 

5.375% Senior Notes due 2021

 

Pricing Term Sheet

 

October 24, 2013

 

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). The notes may not be offered or sold in the United
States or to U.S. persons except to qualified institutional buyers in reliance
on Rule 144A. You are hereby notified that sellers of the notes may be relying
on the exemption from the provisions of Section 5 of the Securities Act provided
by Rule 144A. Any sales of the notes outside the United States may only be made
in accordance with applicable selling restrictions.

 

The information in this term sheet supplements Antero Resources Finance
Corporation’s preliminary offering memorandum dated October 24, 2013 (the
“Preliminary Offering Memorandum”) and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum. This pricing term sheet is qualified in
its entirety by reference to the Preliminary Offering Memorandum.

 

Issuer:

Antero Resources Finance Corporation

 

 

Size:

$1,000,000,000

 

 

Gross Proceeds:

$1,000,000,000

 

 

Form of Offering:

144A/Reg S with Registration Rights as set forth in the Preliminary Offering
Memorandum

 

 

Maturity:

November 1, 2021

 

 

Coupon:

5.375%

 

 

Price:

100% of face amount plus accrued interest, if any, from November 5, 2013

 

 

Spread to Treasury:

+319 basis points

 

 

Benchmark Treasury:

UST 2% due November 15, 2021

 

 

Interest Payment Dates:

May 1 and November 1, commencing May 1, 2014

 

 

Record Dates:

April 15 and October 15

 

 

Redemption Provisions:

 

 

 

First Call Date:

November 1, 2016

 

 

Make-Whole Call:

Before the first call date at redemption price equal to 100.0% of the principal
amount thereof, plus the

 

B-1

--------------------------------------------------------------------------------


 

 

“Applicable Premium” as described in the Preliminary Offering Memorandum, plus
accrued and unpaid interest, if any, to the date of redemption then on or after
the following dates at the following redemption prices:

 

 

 

November 1, 2016: 104.031%

November 1, 2017: 102.688%

November 1, 2018: 101.344%

November 1, 2019: 100.000%

 

 

Redemption with Proceeds of Equity Offering:

On or prior to November 1, 2016, up to 35% may be redeemed at 105.375%

 

 

Change of Control:

Prior to May 1, 2015, call at 110% of principal plus accrued interest Put at
101% of principal plus accrued interest

 

 

Trade Date:

October 24, 2013

 

 

Settlement:

T+8; November 5, 2013

 

 

Denominations:

$2,000 and integral multiples of $1,000

 

 

CUSIP/ISIN:

144A:  03674P AK9 / US03674PAK93
Regulation S:  U00188 AD1 / USU00188AD10

 

 

Ratings:

Moody’s: B1(1)
S&P: BB-(1)

 

 

Joint Book-Running Managers:

J.P. Morgan Securities LLC
Wells Fargo Securities, LLC
Barclays Capital Inc.
Capital One Securities, Inc.
Credit Agricole Securities (USA) Inc.

 

 

Senior Co-Managers:

BMO Capital Markets Corp.
Citigroup Global Markets Inc.
Credit Suisse Securities (USA) LLC
Mitsubishi UFJ Securities (USA), Inc.

 

 

Co-Managers:

Comerica Securities, Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

BB&T Capital Markets,

        a division of BB&T Securities, LLC

Fifth Third Securities, Inc.

KeyBanc Capital Markets Inc.

 

--------------------------------------------------------------------------------

(1) Note:  A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawn at any time.

 

B-2

--------------------------------------------------------------------------------


 

Additional Information:

 

The information under the captions “Summary,” “Use of Proceeds” and
“Capitalization” in the Preliminary Offering Memorandum and each other location
where it appears in the Preliminary Offering Memorandum is hereby replaced in
its entirety with the following information:

 

Summary

 

As of June 30, 2013, after giving effect to our initial public offering, this
offering, the application of the net proceeds therefrom and the other
transactions described under “Capitalization,” we expect to have approximately
$1.8 billion in total indebtedness and approximately $1.47 billion of available
borrowing capacity under our credit facility (after deducting $32 million of
outstanding letters of credit).

 

Initial Public Offering

 

On October 16, 2013, Antero Resources Corporation completed its initial public
offering of 41,083,750 shares of its common stock, including the exercise in
full by the underwriters of their options to purchase an additional 3,409,091
shares of common stock from the selling stockholder and an additional 1,949,659
shares of common stock from us. Net proceeds received by us from the sale of
37,674,659 shares of common stock were approximately $1.58 billion, after
deducting underwriting discounts. We used the net proceeds to temporarily repay
borrowings under our credit facility, pending using a portion of such net
proceeds to fund the potential redemption of our 2019 notes described below.
Pursuant to the terms of a corporate reorganization that was completed
immediately prior to the closing of Antero Resources Corporation’s initial
public offering, Antero Resources LLC merged with and into Antero Resources
Corporation.

 

Redemption of 2017 Notes and 2019 Notes

 

We intend to use the net proceeds of this offering to finance the redemption of
our outstanding 9.375% senior notes due 2017 (the “2017 notes”).  If this
offering is consummated and we redeem our 2017 notes, we also intend to use a
portion of the net proceeds from our initial public offering to redeem 35% of
our outstanding 7.25% senior notes due 2019 (the “2019 notes”). This offering
memorandum is not an offer to purchase the 2017 notes or the 2019 notes.

 

Use of Proceeds

 

We expect the net proceeds from this offering to be approximately $987.1
million, after deducting the initial purchasers’ discounts and our estimated
expenses. We intend to use $549.6 million of the net proceeds of this offering
to finance the redemption of our outstanding 2017 notes.  We intend to use the
remaining net proceeds to (i) repay in full our 9.0% senior note due 2013,
(ii) repay the outstanding borrowings under our credit facility and (iii) fund
our drilling and development program.

 

As of October 16, 2013, we had approximately $50.0 million of outstanding
borrowings and $32 million letters of credit outstanding under our credit
facility, which matures in May 2016 and bears interest at a variable rate, which
was approximately 2.1% as of June 30, 2013. The borrowings to be repaid were
incurred primarily for our drilling and development program and for general
corporate purposes. We may at any time reborrow amounts repaid under the credit
facility.

 

As of October 16, 2013, we had $25.0 million of outstanding borrowings under our
9.0% senior note due 2013, which matures December 1, 2013 and bears interest at
9.0%. We assumed the unsecured note in the Bluestone Energy Partners business
acquisition consummated on December 1, 2010.

 

Affiliates of certain of the initial purchasers of the notes may own some of the
2017 notes and, if so, would receive a portion of the net proceeds of this
offering. In addition, affiliates of certain of the

 

B-3

--------------------------------------------------------------------------------


 

initial purchasers are lenders under our credit facility and, accordingly, will
receive a portion of the net proceeds of this offering.

 

Capitalization

 

The following table sets forth our cash and cash equivalents and capitalization
as of June 30, 2013:

 

·                  on an actual basis;

 

·                  on an as adjusted basis to give effect to our initial public
offering and the corporate reorganization completed contemporaneously therewith
and the application of the net proceeds therefrom, including the use of a
portion of the proceeds to fund the redemption of a portion of our outstanding
2019 notes; and

 

·                  on an as further adjusted basis for the issuance of the notes
offered hereby and the application of estimated net proceeds therefrom as
described in “Use of Proceeds.”

 

This table should be read in conjunction with, and is qualified in its entirety
by reference to, “Use of Proceeds” and our historical audited and unaudited
consolidated financial statements and the accompanying notes incorporated by
reference into the Preliminary Offering Memorandum.

 

 

 

As of June 30, 2013

 

 

 

Actual

 

As adjusted(1)

 

As further
adjusted(1)

 

 

 

(in thousands)

 

Cash and cash equivalents(2)

 

$

10,867

 

$

478,806

 

$

819,294

 

 

 

 

 

 

 

 

 

Indebtedness:

 

 

 

 

 

 

 

Senior secured revolving credit facility

 

960,000

 

—

 

—

 

9.375% senior notes due 2017

 

525,000

 

525,000

 

—

 

7.25% senior notes due 2019

 

400,000

 

260,000

 

260,000

 

6.0% senior notes due 2020

 

525,000

 

525,000

 

525,000

 

5.375% senior notes due 2021

 

—

 

—

 

1,000,000

 

9.0% senior note due 2013

 

25,000

 

25,000

 

—

 

Net unamortized premium

 

8,217

 

8,217

 

6,350

 

Total indebtedness

 

2,443,217

 

1,343,217

 

1,791,350

 

 

 

 

 

 

 

 

 

Equity:

 

 

 

 

 

 

 

Members’ equity

 

1,460,947

 

—

 

—

 

Common stock, $1.00 par value (actual); $0.01 par value (as adjusted);
1,000,000,000 shares authorized (as adjusted); 262,049,659 shares outstanding
(as adjusted)

 

—

 

2,620

 

2,620

 

Preferred stock; $0.01 par value; 50,000,000 shares authorized (as adjusted); no
shares issued and outstanding (as adjusted)

 

—

 

—

 

—

 

Additional paid in capital(3)

 

—

 

3,333,416

 

3,333,416

 

Accumulated earnings(3)(4)

 

295,986

 

(8,620

)

(27,809

)

Total equity

 

1,756,933

 

3,327,416

 

3,308,227

 

Total capitalization

 

$

4,200,150

 

$

4,670,633

 

$

5,099,577

 

 

--------------------------------------------------------------------------------

(1)  Upon closing of our initial public offering on October 16, 2013 and the
application of the net proceeds therefrom, we had $4.0 million of cash and cash
equivalents and $50.0 million of borrowings and $32.0 million of letters of
credit outstanding under

 

B-4

--------------------------------------------------------------------------------


 

our credit facility.

 

(2)  Does not give effect to the payment of approximately $24.6 million of
accrued but unpaid interest as of December 1, 2013 on the 2017 notes payable in
connection with the proposed redemption of the 2017 notes, which we expect to
fund with the net proceeds of this offering, or the payment of approximately
$9.7 million of accrued but unpaid interest as of December 1, 2013 on the 2019
notes payable in connection with the proposed redemption of 35% of the 2019
notes, which we expect to fund with the net proceeds of the initial public
offering.

 

(3)  In connection with the corporate reorganization described in the IPO
Registration Statement, we expect to recognize non-cash stock compensation
expense of approximately $297.0 million. In addition, approximately $217.0
million of stock compensation expense will be amortized over the remaining
service period. The stock compensation expense recognized in the statement of
operations will be offset by a capital contribution from Antero Investment;
therefore, the stock compensation charge will have no effect on total equity.
The estimated stock compensation charge that we will recognize at the time of
the offering is reflected in the as adjusted and as further adjusted amounts.

 

(4)  Reflects adjustments for after-tax charges of approximately $27.0 million,
including the write off of approximately $5.0 million of net unamortized costs
associated with the issuance of the 2017 notes and the 2019 notes and redemption
premiums of approximately $22.0 million associated with the anticipated
redemption of the 2017 notes and the 2019 notes.

 

B-5

--------------------------------------------------------------------------------


 

ANNEX C

 

Form of Opinion of Vinson & Elkins L.L.P.

 

[provided separately]

 

C-1

--------------------------------------------------------------------------------


 

ANNEX D

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

 

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

 

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

D-1

--------------------------------------------------------------------------------


 

(d)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that it:

 

(i)     has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and

 

(ii)    has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Registration Rights Agreement

 

[provided separately]

 

Ex-A-1

--------------------------------------------------------------------------------